             Case 3:20-cv-01816   Document 8     Filed 10/21/20   Page 1 of 5




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                              No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                          STANDING DECLARATION OF
CASCADIA WILDLANDS, NEIGHBORS                            ASHLEY CHESSER,
FOR CLEAN AIR, AND 350PDX,                         EXECUTIVE DIRECTOR OF
                                   Plaintiffs,     NORTHWEST CENTER FOR
       vs.                                               ALTERNATIVES TO
                                                               PESTICIDES
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity

Page 1 - STANDING DECLARATION OF ASHLEY CHESSER, EXECUTIVE
         DIRECTOR OF NORTHWEST CENTER FOR ALTERNATIVES TO
         PESTICIDES
             Case 3:20-cv-01816         Document 8     Filed 10/21/20     Page 2 of 5




 as Acting Secretary, U.S. Department of
 Homeland Security,
                                  Defendants.
I, ASHLEY CHESSER, declare as follows:
       1.      My name is Ashley Chesser. I am over 18 years of age and reside in Eugene,
Oregon. I make this declaration based on my own personal knowledge, and if called as a witness,
I could and would competently testify to the facts herein under oath. As to matters which
may reflect a matter of opinion, they reflect my personal opinion and judgment based on
my personal experience.
       2.      My principal place of business is Northwest Center for Alternatives to Pesticides,
448 Charnelton Street, Eugene, OR 97401.
       3.      I am the Executive Director and a member of the 501(c)(3) and Northwest non-
profit organization Northwest Center for Alternatives to Pesticides (NCAP). I have been
involved with NCAP as an employee since 2014. I oversee and am intimately familiar
with the organization’s membership, activities, and operations.
       4.      I make this declaration in support of NCAP’s participation in the NEPA lawsuit
filed with this Court. The interests NCAP seeks to advance as a co-plaintiff fall squarely
within the organization’s mission.
       5.      NCAP’s mission is to protect community and environmental health and inspire
the use of ecologically sound solutions to reduce the use of pesticides. We do this through
research, education, and advocacy about the harms of pesticides and similar chemicals to
environmental health and the benefits of alternative solutions. Our organization believes
that providing scientific information about the potential of chemicals to harm our soil,
water and the air we breathe allows our supporters to make choices about how to protect
their health and the health of their families.
       6.      Through my research at NCAP about tear gas, I have learned that tear gas and
related fumigants have evolved hand-in-hand with the creation of pesticides since the early to
mid 19th-century. Use of tear gas in warfare, as with all other chemical weapons, was

Page 2 - STANDING DECLARATION OF ASHLEY CHESSER, EXECUTIVE
         DIRECTOR OF NORTHWEST CENTER FOR ALTERNATIVES TO
         PESTICIDES
             Case 3:20-cv-01816       Document 8       Filed 10/21/20      Page 3 of 5




prohibited by the Geneva Protocol of 1925 and further defined in later treaties, such as
the 1972 Biological Weapons Convention (BWC) and the 1993 Chemical Weapons
Convention (CWC).
       7.      Despite outlawed use of riot control agents in warfare, NCAP’s staff and
members have seen these chemicals repeatedly used for domestic control in Portland in 2020
without clear identification of the chemicals deployed, and without examining the impacts to
community and environmental health. This greatly concerns NCAP and directly relates to the
organization’s mission to provide scientific information to the public so that NCAP’s
supporters can be informed decision-makers.
       8.      NCAP has approximately 7,000 members and supporters who reside in Portland.
We provide these supporters information about pesticides and related chemicals through a
monthly newsletter, release of our resource materials, and through individual information
requests.
       9.      Since 1977, NCAP has invested significant resources in educating members, the
public, and local, state and federal governments about the negative impacts of pesticides and
other chemicals on human, wildlife and overall ecosystem health. These activities
include, for example, hosting educational workshops about pesticides and alternatives,
disseminating scientific research about chemical impacts to endangered species, and
assisting city and county governments in creating integrated pest management plans.
       10.     Since the protests began in Portland in mid-2020, NCAP has fielded questions
from our members, supporters, staff, and the public regarding the potential human and
environmental impacts due to the use of tear gas and other chemical munitions against
protesters. My staff and I have been searching for as much information as we can gather,
including collecting photographs of canisters from our supporters. However, very little is
publicly available to us to be able to adequately identify and assess the potential
environmental impacts. Even with NCAP’s expertise and experience in working on
chemicals, we have been at a disadvantage trying to discover what chemicals are being
Page 3 - STANDING DECLARATION OF ASHLEY CHESSER, EXECUTIVE
         DIRECTOR OF NORTHWEST CENTER FOR ALTERNATIVES TO
         PESTICIDES
             Case 3:20-cv-01816        Document 8      Filed 10/21/20     Page 4 of 5




used, in what quantities, and what human health and environmental exposure risks
accompany these chemicals.
       11. NCAP members have expressed concern to us about the health impacts they have
experienced after participation in Portland protests, but are afraid of coming forward as
declarants in this matter due to fear of government retaliation and being targeted in their
personal and professional lives. It is thus imperative that NCAP be able to act on behalf
of its members and protect their interests.
       12. NCAP is very concerned about the potential negative impacts the chemicals released
by federal agents in response to public protests have had and are having on the human health
of Portland residents, including our supporters, and the larger Portland ecosystem. The
organization has invested resources in trying to identify the chemicals at issue and their
effects, and will continue to do so. This lawsuit is a further example of NCAP’s efforts to
obtain environmental and public health information and review of the chemicals used at
protests. NCAP has had to engage counsel to bring this litigation to protect its rights and
the rights of its members.
       13. I was a resident of Portland from 1999 to 2009 and regularly visit friends who live in
the areas where the 2020 protests are occurring. I also spend time there in the course of my
employment with NCAP to complete program activities and lead educational activities
about alternatives to pesticides. I care about the health and well-being of the people who
live in the protest areas, who attend protests, and who may be exposed to unknown
chemicals.
       14.     NCAP’s organizational interests in educating our members about environmental
issues in their communities has been harmed because the agency has not conducted an
environmental analysis as NEPA requires. Protesters are not “pests” and the prolonged
employment of chemicals similar to pesticides, without first conducting an environmental impact
study, is unacceptable. Should NCAP be unable to bring suit to enforce the
agency’s compliance with NEPA, NCAP will be unable to effectively provide
Page 4 - STANDING DECLARATION OF ASHLEY CHESSER, EXECUTIVE
         DIRECTOR OF NORTHWEST CENTER FOR ALTERNATIVES TO
         PESTICIDES
               Case 3:20-cv-01816     Document 8      Filed 10/21/20     Page 5 of 5




information to our supporters about the potential impact to their health and we will be
unable to address environmental pollution, harm to ecosystem health, and potential
impacts to the residents who live in Portland.
       15.       If the agency had followed NEPA, my interests and those of NCAP, its members
and supporters would be protected. If the agency were to conduct a NEPA analysis, it would
identify information allowing me to educate myself, NCAP’s members and supporters,
and the public about the use of chemicals during the Portland protests and the impacts of
these chemicals on human and environmental health. The agency’s NEPA analysis would
also result in a federal action that would not cause as much harm to environmental health
because, as required by NEPA, harm identified through the NEPA process would have to
be mitigated.
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.
       Executed this 14th day of October, 2020 in Eugene, Oregon.




                                           Ashley Chesser, Executive Director
                                           Northwest Center for Alternatives to Pesticides




Page 5 - STANDING DECLARATION OF ASHLEY CHESSER, EXECUTIVE
         DIRECTOR OF NORTHWEST CENTER FOR ALTERNATIVES TO
         PESTICIDES
